Case 1:15-cv-01031-JFB-SRF Document 646 Filed 08/28/20 Page 1 of 4 PageID #: 37957




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

   HOLOGIC, INC., and CYTYC SURGICAL
   PRODUCTS, LLC,
                                                                     1:15-cv-1031
                            Plaintiffs,
                                                           MEMORANDUM and ORDER
          vs.

   MINERVA SURGICAL, INC.,

                            Defendant.


         This matter is before the Court on plaintiffs Hologic, Inc.’s and CYTYC Surgical

  Products, Inc.’s (collectively, “Hologic”) motion for entry of judgment.          The Court’s

  decision in this case, after a jury trial, was “affirmed in part, reversed in part and remanded

  for recalculation of interest” by the United States Court of Appeals for the Federal Circuit

  (D.I. 634). The Federal Circuit has issued its mandate (D.I. 635).

         Hologic earlier submitted a proposed amended final judgment (D.I. 636-1) and

  Minerva Surgical, Inc. (“Minerva”) does not challenge the calculations therein (D.I. 637).

  Minerva has had an opportunity to respond to Hologic’s position on entry of final judgment

  in earlier letters to the court. Minerva states that it is contemplating filing a petition for a

  writ of certiorari in the United States Supreme Court and requests that the Court’s earlier

  order staying execution on the judgment (D.I. 633) remain in effect (D.I. 640). Hologic

  contends that the Court lacks authority to enter a stay (D.I. 639; D.I. 645), whereas

  Minerva argues that a stay of execution of the judgment is premature until such time as

  the final judgment is entered and Hologic seeks to execute on the judgment (D.I. 640).

         This Court has authority to stay execution of the judgment under 28 U.S.C. §

  2101(f) and Fed. R. Civ. P. 62(b). Rule 62(b), as amended in 2018, does not supersede


                                                 1
Case 1:15-cv-01031-JFB-SRF Document 646 Filed 08/28/20 Page 2 of 4 PageID #: 37958




  § 2101. See Fed. R. Civ. P. 62(b), advisory committee notes (2018 Amendments). Under

  § 2101(f), the execution and enforcement of the judgment may be stayed for a reasonable

  time to allow a party to obtain a writ of certiorari from the Supreme Court “by a judge of

  the court rendering the judgment or decree or by a justice of the Supreme Court.” 28

  U.S.C. § 2101(f). This Court renders judgment for money damages, as recalculated

  pursuant to the Appeals Court’s mandate. Ordinarily, a petition for a writ of certiorari is

  timely when filed with the Clerk of the United States Supreme Court within 90 days of the

  date of the date of judgment. Supreme Court Rule 13.1. However, in view of the global

  pandemic, that period has been extended to 150 days. See United States Supreme Court

  general       order       dated       March        19,       2020,       available       at

  www.supremecourt.gov/announcements/COVID-19.aspx.

         Rule 23.4 of the Rules of the Supreme Court of the United States provides that a

  court granting an application for a stay may condition the stay on the filing of a

  supersedeas bond. By order dated October 11, 2019, this Court stayed execution of the

  judgment herein pending final resolution of the appeal to the United States Court of

  Appeals for the Federal Circuit (D.I. 633). Minerva posted a supersedeas bond in the

  amount of $7,094,974.42 (D.I. 627, Exs. A & B). The earlier supersedeas bond states it

  remains in effect until the conclusion of the appeal (D.I. 627-1, Exs. A & B). A district

  court's interpretation of the term “appeal” to include the time for filing a petition for

  certiorari is reasonable. Amado v. Microsoft Corp., 517 F.3d 1353, 1358 (Fed. Cir. 2008) .

  Moreover, a district court does not abuse its discretion by extending a stay to maintain

  the status quo. Id.




                                              2
Case 1:15-cv-01031-JFB-SRF Document 646 Filed 08/28/20 Page 3 of 4 PageID #: 37959




         In consideration of the parties’ positions, the Court first finds that Hologic’s motion

  for entry of amended final judgment should be granted and judgment should be entered

  as set forth in Hologic’s proposal (D.I. 636-1; D.I. 644-1). The Court finds the current

  bond in the amount of $7,094,972.42, which was calculated to include interest to

  December 3, 2020, appears sufficient to secure the judgment at this time. Minerva states

  it continues to be prepared to ensure that Hologic remains fully protected by

  supplementing the bond to secure any interest that may accrue beyond the currently

  secured amount, should that become necessary (D.I. 640). Although Minerva contends

  that consideration of these issues is premature, it is appropriate to address the stay issue

  at this time because the Court intends to enter final judgment and Hologic has indicated

  that that it will seek execution. The Court finds the stay should remain in effect pending

  the filing and resolution of a petition for a writ of certiorari in the Supreme Court or the

  expiration of the time to file the petition.   Any shortfall in the bond’s coverage can be

  addressed and remedied as that circumstance occurs. Accordingly,

         IT IS ORDERED that:

         1.     Plaintiffs’ motion for entry of amended final judgment is granted.

         2.     A separate Amended Final Judgment will be entered.

         3.     Any and all actions and proceedings to execute on the Court’s Amended

  Final Judgment shall be STAYED pending the filing and resolution of a petition for a writ

  of certiorari to the Supreme Court or the expiration of the time in which to seek such relief.

         Dated this 28th day of August, 2020.

                                                     BY THE COURT:

                                                     s/ Joseph F. Bataillon
                                                     Senior United States District Judge


                                                 3
Case 1:15-cv-01031-JFB-SRF Document 646 Filed 08/28/20 Page 4 of 4 PageID #: 37960




                                        4
